Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2019/0082058).

For claims 1, 5, 9-13, Aoki discloses a non-transitory computer-readable medium (e.g. ROM 1002 Figure 3) storing computer-readable program instructions (e.g. program [0067]) executable by a processor (CPU 1001 Figure 3 general computer [0065]) of a relay device (50 Figure 1)  via which a terminal management device (device management system 10 Figure 10) is communicable with a terminal device (61-65 Figure 1), the program instructions being configured to, when executed by the processor, cause the relay device to: transmit, to the terminal management device (S102 status information 580 Figure 10), an inquiry for obtainment of an instruction directed to the relay device ([0057] status information 580 transmitted to the server for ; when receiving from the terminal management device a reply including an instruction to perform a periodic process ([0057] scheduled S107 preventive measure Figure 10), perform the periodic process comprising: initially, in response to receipt of the instruction to perform the periodic process ([0052] relay device access the device 60 upon receipt of an instruction from the server), receiving terminal information from the terminal device ([0052] alert notification from device 60) and transmitting the received terminal information to the terminal management device (alert notification transmitted to server 20 [0052]); and subsequently, each time an interval set for the periodic process elapses ([010] monitoring interval, period), repeatedly receiving the terminal information from the terminal device ([0112] acquires information from device 60 on a preset schedule) and transmitting the received terminal information to the terminal management device ([0110] transmit device information to the server 20), even without again receiving the instruction to perform the periodic process (executed by relay scheduler [0112]); and when receiving from the terminal management device a reply including an instruction to change the interval ([0101] monitoring level set by server 30 [0103]), change the interval ([0101] set for each device 50,60 Figure 1).
Particularly, for claim 9, Aoki discloses relay device (50 Figure 5) comprising:  a communication interface, a controller (501 communication I/F Figure 5,  503 scheduler Figure 5) respectively.
Particularly for claim 10, Aoki discloses a processor (1001 Figure 3) and memory (1003 Figure 3) whereas the relay device (50 Figure 1) is considered to be a general computer [0065].
Particularly for claim 11, Aoki discloses terminal management device (10 Figure 4) comprising a communication interface (201 Relay device communication I/F Figure 4, a controller (e.g. monitoring level setter 303 Figure 4) respectively.
Particularly for claim 12, Aoki discloses a processor (1001 Figure 3) and memory (1003 Figure 3) whereas the terminal management device (10 Figure 1) is considered to be a general computer [0065]. 
Particularly for claim 13, Aoki discloses a system (Figure 1), terminal device (61-65 Figure 1 60 Figure 2), terminal management device (10 Figure 1) and a first controller (e.g. 503 Figure 5) and a relay device (50 Figure 1) comprising a first communication interface (501 Figure 5), a second communication interface (201 Figure 4) and a second controller (e.g. monitoring level setter 303 Figure 4).

For claim 3, Aoki discloses after the interval has been changed according to the instruction to change the interval (S102 Figure 10 change in status information requiring alert), transmit result information regarding a result of the change of the interval to the terminal management device (S102 Figure 10 to determine need for preventive measure) prior to transmitting the terminal information to the terminal management device in the periodic process (S710 Figure 28 the relay device 50 may transfer to device 60 the request for preventive measure and cause device 60 to taking further measures including reporting status).

For claim 4, 8, 14,  Aoki discloses wherein the terminal management device (10 Figure 1) and the relay device (50 Figure 1) are configured to communicate with each other through a firewall (13 Figure 1). 

For claim 6, Aoki discloses terminal management device (10 Figure 4) storing into a database (351, 352 Figure 4) when receiving an instruction directed to the relay device and when receiving inquiry for directing relay device ([0060] table 351 Figure 4 containing measure information and [0106] DB 352 Figure 4 status information of relay device).

For claim 7, Aoki discloses when receiving from the relay device a request to delete the instruction stored in the database ([0060] table 351 measure information) after transmitting to the relay device the reply including the instruction stored in the database, delete from the database the instruction requested to be deleted ([0061] measure information is set when relay device is disk full). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2,  is rejected under 35 U.S.C. 103 as being unpatentable over Aoki and further in view of Nakai (US 2015/0271359).
 
For claim 2, Aoki does not teach transmitting terminal information before the interval elapse (unscheduled update from terminal device). 
However, Nakai, in the same field of management/terminal device communication, discloses a terminal management device (Host A 161 Figure 3) communicable with a terminal device (Apparatus A 100 Figure 3) performing a periodic process with an interval  ([0061] status update every 10 minutes); in response to the interval being changed (error status S1307 Figure 13) transmitting the received terminal information to the terminal management device (304 Figure 3) even though the interval before the change does not elapse ([0062] at a time interval shorter than the predetermined time interval e.g. 30 seconds); and thereafter, each time the changed interval elapses, repeatedly transmitting the received terminal information (305, 308 Figure 3 every 30 seconds) to the terminal management device (Host A Figure 3).  
It would have been obvious to one of ordinary skill before the effective filing date to adopt Nakai’s method of changing the status update to a shorter interval once an error conditions is received, in a system which monitor and acquire status information [0004]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BASIL MA/Examiner, Art Unit 2415